Citation Nr: 1607494	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-50 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylolisthesis.

2.  Entitlement to an initial increased rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to an initial increased rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to a compensable rating for residuals, fracture, left tibia and fibula.

6.  Entitlement to service connection for bilateral knee degenerative joint disease, to include as secondary to the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis.

7.  Entitlement to service connection for mild degenerative joint disease of the bilateral hips.

8.  Entitlement to service connection for degenerative joint disease of the left foot.


REPRESENTATION

Appellant represented by:	John V. Tucker, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008, August 2012, and September 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

With respect to the issues of entitlement to increased ratings for the service-connected lumbar spine disability and associated bilateral lower extremity radiculopathy and entitlement to TDIU benefits, in September 2011, the Veteran and his wife testified during a Travel Board hearing before the undersigned.  

In January 2012 and April 2014, the Board remanded the issues of entitlement to increased ratings for the service-connected lumbar spine disability and associated bilateral lower extremity radiculopathy and entitlement to TDIU benefits for further development.  The matter is now back before the Board.

The Board notes that in September 2011, the Veteran filed a claim for entitlement to service connection for bilateral lower extremity radiculopathy secondary to his service-connected lumbar spine disability.  In August 2012, a rating decision granted separate 20 percent evaluations for bilateral lower extremity radiculopathy, effective September 13, 2011, the date of the Veteran's claim for service connection.  The Veteran disagreed with the ratings assigned.  As lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability, the Board will consider the entire increased rating period to determine if entitlement to a compensable rating occurred at any time during the rating period prior to the September 13, 2011, effective date.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

The Virtual VA paperless claims processing system contains a negative response from the Social Security Administration (SSA) dated in August 2014, and VA treatment records dated from August 1999 to July 2012 and from October 2014 to October 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a notice of disagreement dated in August 2014, a VA Form 21-8940 dated in October 2014, a VA Form 21-4192 dated in April 2015, a VA spine examination dated in September 2015, and various submissions from the Veteran and his representative.

The issues of entitlement to TDIU prior to July 9, 2012; entitlement to a compensable rating for residuals, fracture, left tibia and fibula; and entitlement to service connection for a bilateral knee disability, a bilateral hip disability, and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to July 9, 2012, the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis was manifested by a functional loss due to pain that more closely resembled forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. There was no evidence of incapacitating episodes of Intervertebral Disc Disease having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

2.  Resolving any doubt in favor of the Veteran, for the period beginning July 9, 2012, the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis has been manifested by no more than forward flexion limited to 30 degrees or slightly less, with evidence of painful motion and further limitation of motion due to functional loss.  There is no evidence of favorable or unfavorable ankylosis, or evidence of incapacitating episodes of Intervertebral Disc Disease having a total duration of 6 weeks during a 12-month period.

3.  For the period prior to September 13, 2011, the medical evidence demonstrated no more than slight lumbar radiculopathy of the bilateral lower extremities; mild incomplete paralysis was not shown.

4.  For the period beginning September 13, 2011, the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis involved moderate lumbar radiculopathy of the bilateral lower extremities; moderately severe incomplete paralysis is not shown.

5.  Beginning July 9, 2012, the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to July 9, 2012, the criteria for a rating higher than 20 percent for the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).  

2.  For the period beginning July 9, 2012, the criteria for a rating of 40 percent, but not higher, for the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).  

3.  For the period prior to September 13, 2011, the criteria for a compensable evaluation for the Veteran's service-connected lumbar radiculopathy of the right lower extremity were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

4.  For the period beginning September 13, 2011, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

5.  For the period prior to September 13, 2011, the criteria for a compensable evaluation for the Veteran's service-connected lumbar radiculopathy of the left lower extremity were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

6.  For the period beginning September 13, 2011, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

7.  Beginning July 9, 2012, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in April 2014 for additional evidentiary development.  In particular, the Board instructed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine with spondylolisthesis with bilateral lower extremity radiculopathy.  In September 2015, the RO provided the Veteran with a VA examination for his lumbar spine disability.  The September 2015 examination report included all findings requested by the Board, to include range of motion findings and findings as to the impact of the service-connected lumbar spine disability on the Veteran's ability to work.  Thereafter, the RO readjudicated the Veteran's claims in an SSOC dated in October 2015.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  With respect to the claim for entitlement to TDIU benefits, in light of the grant of TDIU benefits beginning July 9, 2012, and the remand for additional development for the period prior to this date, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  




       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has satisfied its duties to notify the appellant under the VCAA.  In this appeal, on several occasions, the RO has provided notice to the Veteran regarding what information and evidence was needed to substantiate claims for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  See December 2011 VCAA letter.  The RO also provided Vazquez-Flores notice in a letter dated in March 2009.

The Board acknowledges that complete notice was not provided prior to the adverse determination on appeal (which was issued following a VA mandatory review examination).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, VA rectified any notice timing error by providing the notice and subsequently readjudicating the claim in subsequent supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

Moreover, statements and assertions by the Veteran's representative, as well as evidence submitted by the Veteran and his representative, indicate actual knowledge of information and evidence necessary to substantiate the claim on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  It is not alleged that notice in this case was less than adequate.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Board observes that in his September 2011 Travel Board hearing, the Veteran indicated that he had applied for Social Security Administration (SSA) disability benefits.  He reported that his claim had been denied, and he did not appeal.  He noted further that he did not receive any medical evaluations in support of his claim for SSA benefits, and the only records obtained in support of his SSA claim were VA treatment records.  In August 2014, the VA attempted to obtain any outstanding SSA records.  However, in a response dated that same month, the SSA indicated that it was unable to locate the Veteran's medical records, as the records had been destroyed.  Having reviewed the record, the Board concludes that it is reasonably certain that any SSA records pertaining to the Veteran no longer exist and further efforts to attempt to obtain them would be futile.

Additionally, during the appeal period, the Veteran was afforded VA examinations for his service-connected lumbar spine disability in March 2008, July 2012, and September 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  The Board finds that the Board hearing was sufficiently thorough; during the hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Increased Rating - Lumbar Spine Disability with Radiculopathy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

	Factual Background

Historically, a June 2001 rating decision granted service connection for spondylolisthesis L5-S1, and assigned a 20 percent rating, effective August 27, 1999, the date of the Veteran's claim to reopen.  The Veteran did not disagree with the initial rating assigned.  Pursuant to a mandatory review examination in March 2008, an August 2008 rating decision continued the 20 percent evaluation for degenerative joint disease of the lumbar spine with spondylolisthesis.  The Veteran disagreed with the continuation of the 20 percent evaluation.  Moreover, in September 2011, the Veteran filed a claim for entitlement to service connection for bilateral lower extremity radiculopathy secondary to his service-connected lumbar spine disability.  In August 2012, a rating decision granted separate 20 percent evaluations for bilateral lower extremity radiculopathy, effective September 13, 2011, the date of the Veteran's claim for service connection.  The Veteran disagreed with the ratings assigned.  As lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability, the Board will consider the entire increased rating period to determine if entitlement to a compensable rating occurred at any time during the rating period prior to the September 13, 2011 effective date.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

On a mandatory VA review examination in March 2008, the Veteran reported that his condition had worsened in that "the pain is worse and if I move wrong my back makes me fall."  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the pain as moderate, constant/daily, and aching.  He reported radiation of pain to the bilateral hips.  The Veteran reported severe, weekly flare-ups.  During flare-ups, the Veteran estimated that he was limited to 25 percent of his usual activity.  The Veteran reported use of a cane.  He noted that he was unable to walk more than a few yards.  On examination, there was objective evidence of spasm, guarding, pain with motion, and tenderness.  There was no evidence of atrophy or weakness.  The muscle spasm, tenderness, and guarding were not severe enough to cause an abnormal gait or spinal contour.  The Veteran's gait was antalgic.  Muscle strength was 5/5, and there was no atrophy.  Deep tendon reflexes were 2+.  There was no evidence of ankylosis.  Flexion was to 90 degrees with pain; extension was to 0 degrees with pain; lateral bending was to 30 degrees with pain; right rotation was to 10 degrees with pain; and left rotation was to 20 degrees with pain.  There was pain with active motion, passive motion, and repetitive use.  There was no additional loss of motion following repetitive use.  The diagnoses were degenerative joint disease of the lumbar spine and chronic lumbosacral strain.  The examiner noted that the Veteran was not employed, but there were effects on his usual daily activities.

In a VA treatment record dated in July 2009, the Veteran reported chronic lower back pain with radicular pain to the left leg.  He noted that he used a cane to assist with balance.  The examiner noted that the Veteran's neurological system history was positive for left leg tingling.  In August 2009, it was noted that the Veteran ambulated with a slow and steady gait.  In November 2009, there was back tenderness on palpation all over the lower lumbar vertebrae and along the pelvic rims bilaterally.

In the Veteran's appeal on a VA Form 9 dated in December 2009, he disputed the findings regarding incapacitating episodes.  He contended that when he had an incapacitating episode, he was unable to get out of bed in order to go to a doctor to be placed on bed rest.

In a VA treatment record dated in March 2010, there was marked limitation of all movements of the back and severe low back pain.  In March 2011, chronic low back pain with lumbar radiculopathy was noted.  A lower back magnetic resonance imaging (MRI) revealed multilevel degenerative changes with varying degrees of mild to moderate spinal canal and foraminal stenosis.  In March 2011, the Veteran complained of chronic low back pain.  He described the pain as central, aching pain over the low back that radiated to the buttocks and down the back of the right leg to the calf.  He noted that it was especially painful getting up and down from sitting and during back extension.  He noted that he had been taking care of his grandchildren and doing more lifting lately.  The Veteran reported treatment with morphine and oxycodone.  Left lower extremity strength was 4/5 and right lower extremity strength was 5/5.  The assessment was chronic low back pain.  In August and September 2011, the physician noted chronic low back pain with lumbar radiculopathy.

In the Veteran's Travel Board hearing dated in September 2011, the Veteran reported that his lower back would "freeze up" to the point where he could not do regular activities.  He reported "a lot" of incapacitating episodes in the past 12 months, about once a week.  The Veteran denied any visits to the emergency room or hospitalizations due to these incapacitating episodes.  The Veteran reported that he could not stand for longer than 15 minutes.  He also noted that he could not sit for long periods of time.  He reported use of a walker and cane about 75 to 80 percent of the time.  The Veteran testified that he was currently unemployed for the past ten years.  He indicated that he used to perform manual labor and could no longer perform that type of work due to his legs and back.  

In September 2011, the Veteran filed a claim for entitlement to service connection for bilateral lower extremity radiculopathy associated with his service-connected lumbar spine disability.

In a VA treatment record dated in May 2012, the Veteran noted 7/10 low back pain.

On VA examination in July 2012, the examiner noted diagnoses of degenerative disc disease with spondylolisthesis and bilateral lumbar radiculopathy (2012).  The Veteran reported that his back was getting worse.  He reported current treatment of oxycodone and morphine.  He also reported treatment with lumbar injections, but indicated that they did not help.  He did not recall any current medically-imposed restrictions on his activities due to his back condition.  He denied any hospitalizations for his back condition or being placed on medically-ordered bed rest for his back condition in the past year.  The Veteran indicated that his back was "bad" today.  The Veteran reported low back flare-ups "every day," but could not say how long they lasted.  It was estimated that he lost an average of 70 percent of his back motion and function during his flare-ups.  The examiner noted that he demonstrated all six lumbar ranges of motion while the Veteran passively observed; however, it was mutually agreed that the Veteran could not safely perform any of the lumbar ranges of motion without severely aggravating his baseline level of back pain.  The examiner noted the following functional limitations: less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran reported localized tenderness.  There was no guarding or muscle spasm.  

Hip flexion and knee extension muscle strength were 4/5.  There was no muscle atrophy.  Deep tendon reflexes in the bilateral ankles were 1+.  Sensation was decreased in the lower leg/ankle and foot/toes.  The Veteran was unable to perform the straight leg raise test.  The Veteran had radicular pain; he had bilateral lower extremity severe constant pain, moderate paresthesias, and moderate numbness.  This involved the sciatic nerve.  The examiner noted that the severity of the Veteran's radiculopathy was moderate.  There were no other neurologic abnormalities.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  The examiner noted regular use of a cane and occasional use of a walker.  The Veteran reported that he used a cane whenever he left the house, and used a walker when his symptoms were really bad.  The examiner noted that the Veteran was an obese male, who ambulated very slowly, and had difficulty rising from a seated position.  The examiner noted that the Veteran was using a cane, had a stiff posture/carriage, and appeared uncomfortable.  The examiner noted that the "weakness" of the hips/knees noted in the sensory examination was clinically felt to be due to effort limitation due to pain, and not intrinsic muscle weakness.  The examiner noted that the lumbar spine was not ankylosed/fixed in position, and did not interfere with vision/breathing/GI function.  The examiner noted that the Veteran's lumbar spine condition impacted his ability to work.  The Veteran reported that he last worked regularly about 11 years ago in home construction.  The examiner noted that although the Veteran was not currently employed, the results of the current examination indicates that his back condition would cause severe problems with limitations of his overall mobility and would adversely impact and/or preclude activities requiring significant manual labor.  The examiner noted that the Veteran's back condition would most likely limit him to fairly sedentary activities.  The examiner noted further that it was not clinically possible to distinguish between the symptoms and effects of the service-connected back condition from other back conditions the Veteran may have.

In a rating decision dated in August 2012, the RO granted separate 20 percent ratings for lumbar radiculopathy of the bilateral lower extremities, effective September 13, 2011, the date of the Veteran's claim for service connection.  

In a statement dated in September 2014, the Veteran noted that his back condition caused numbness in his leg and tingling in his toes.  He reported problems with sitting, standing, and walking for long periods of time.  He noted that he could not sleep on his back at all due to the constant pain.

In a VA treatment record dated in January 2015, the Veteran reported constant 6/10 pain in his lower back and bilateral lower extremities, for which his pain medication was effective.  In May 2015, the Veteran complained of 7/10 dull, aching lower back pain.  He noted mild pain relief with his pain medications for his back pain, but still noted worsening lower back pain at times and bilateral lower extremity pain.  He noted use of a cane for stability.  In July 2015, the Veteran reported low back pain of a 10/10 severity.  He described the back pain as axial, nonradiating, without bowel/bladder dysfunction, focal weakness, or ataxia.  He noted that his symptoms interfered with his activities of daily living.  On examination, there was limited range of motion in all planes with tenderness to palpation in the bilateral lumbar paraspinals.  The straight leg raising test was negative.  There was pain with flexion and extension.  Muscle strength in the lower extremities was 4/5 due to pain.  There was no loss of sensation.  Deep tendon reflexes were 2+.  The Veteran's gait was antalgic with a cane.  The impression was chronic lower back pain and mild lumbar stenosis.

On VA examination in September 2015, the examiner noted diagnoses of degenerative disc disease/degenerative joint disease of the lumbar spine.  The Veteran reported that his back condition had worsened since his last exam in 2012.  He noted that he discontinued epidural injections because they did not help.  He reported that he continued to use oxycodone and morphine as prescribed by VA.  He noted that his pain level was, on average, 7 to 10 depending on his medication use.  He reported constant low back pain.  He denied any bowel or bladder problems.  The Veteran reported that he could only stand for 15 to 20 minutes on a good day, and for only a few minutes on a bad day.  He noted that he could walk to the mail box (about 30 yards) and back daily.  He noted that he drove occasionally depending on how he felt.  He reported that his appetite was okay and he was eating normally.  The Veteran reported flare-ups "a couple times a day"; he stated these lasted from a few minutes to a few days.  The Veteran described his functional loss as chronic pain, reduced mobility, and an inability to lift or carry.

Flexion was to 50 degrees; extension was to 0 degrees; lateral flexion was to 15 degrees; and lateral rotation was to 5 degrees.  The examiner noted that the Veteran had very limited ability to lift and carry most objects, and his mobility was restricted.  The examiner noted that pain was noted on examination, which caused functional loss.  The examiner noted evidence of pain with weight-bearing.  There was also mild low back tenderness.  The Veteran was not able to perform repetitive use testing with at least three repetitions.  The examiner noted that the Veteran was able to perform repetitive forward flexion utilizing bilateral hand supports; however, he reported that he was in too much pain after this to attempt more than a single repetition of all other lumbar spine motions for testing.  The Veteran was unable to opine whether pain, weakness, fatigability, or incoordination during flare-ups or repetitive use significantly limited functional ability without resorting to mere speculation, as the Veteran was not experiencing a flare-up during the examination.  The Veteran had localized tenderness and guarding resulting in a slow, antalgic gait using a walking cane.  The examiner also noted instability of station, disturbance of locomotion, and interference with sitting and standing.

Muscle strength was 5/5; there was no muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was decreased in the foot/toes.  The straight leg raising test was negative.  The Veteran had radicular pain; there was bilateral lower extremity moderate paresthesias and numbness involving the sciatic nerve.  The examiner indicated that the severity of the radiculopathy was moderate.  There was no ankylosis of the spine.  There were no other neurologic abnormalities.  The examiner noted intervertebral disc syndrome that did not require bed rest prescribed by a physician in the past 12 months.  The examiner noted constant use of a cane for walking.  The examiner found that the Veteran's back condition impacted his ability to work.  The examiner noted that the Veteran was best suited for sedentary-type job tasks.  The examiner noted that there was no spinal ankylosis; the back condition did not limit vision/line of vision; the diaphragm and breathing were not affected by the back condition; and there were no GI issues, eating, or swallowing problems caused by the back condition.

      Analysis

The Board finds that, for the period prior to July 9, 2012, an increased rating in excess of 20 percent, for the Veteran's service-connected degenerative disc disease of the lumbar spine with spondylolisthesis, is not warranted.  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, for the period prior to July 9, 2012, flexion was at most limited to 90 degrees with pain.  See March 2008 VA examination.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The March 2008 examiner noted no additional limitation of motion following repetitive use.  The Board acknowledges that at the March 2008 VA examination, the Veteran estimated that during flare-ups, he was limited to 25 percent of his usual activity.  However, even considering this additional estimated loss of motion during flare-ups, the Board finds that this would still not more nearly approximate to 30 degrees or less, or ankylosis.  Additionally, the Board notes that a VA treatment record dated in March 2010 noted marked limitation of all movements of the back and severe low back pain.  However, there was no objective evidence showing functional loss equivalent to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Thus, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment, limitation of motion, and pain that the Veteran experienced as a consequence of his degenerative disc disease of the lumbar spine with spondylolisthesis.

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that in the Veteran's appeal on a VA Form 9 dated in December 2009, he disputed the findings from the March 2008 VA examination regarding incapacitating episodes.  He contended that when he had an incapacitating episode, he was unable to get out of bed in order to go to a doctor to be placed on bed rest.  Additionally, in the Veteran's September 2011 Travel Board hearing, the Veteran reported "a lot" of incapacitating episodes in the past 12 months, about once a week.  The Veteran denied any visits to the emergency room or hospitalizations due to these incapacitating episodes.  The Board is sympathetic to the Veteran's complaints regarding incapacitating episodes; however, despite these reports, the medical evidence does not demonstrate that the Veteran was ever prescribed bed rest by a physician at any point, for a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  Moreover, in his July 2012 VA examination, the Veteran denied any hospitalizations for his back condition or being placed on medically-ordered bed rest for his back condition in the past year.  Therefore, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The objective medical evidence showed that the Veteran's range of motion worsened in or around July 9, 2012; in a VA examination on this date, the Veteran estimated that he lost an average of 70 percent of his back motion and function during flare-ups.  As the Veteran was experiencing a flare-up during his examination, the examiner noted that it was mutually agreed that the Veteran could not safely perform any of the lumbar ranges of motion without severely aggravating his baseline level of back pain.  In a subsequent VA examination in September 2015, the Veteran was able to perform range of motion testing.  In this examination, flexion was to 50 degrees with pain.  The examiner noted that the Veteran had a very limited ability to lift and carry most objects and mobility restriction.  Therefore, resolving all doubt in favor of the Veteran, and considering additional functional loss due to flare-ups and pain, the Board finds that a 40 percent rating is warranted beginning July 9, 2012.  

The General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  Although the Veteran and the July 2012 examiner both mutually agreed that the Veteran could not safely perform any of the lumbar ranges of motion without severely aggravating his baseline level of back pain due to the flare-up the Veteran was experiencing, the July 2012 VA examiner noted that there was no spinal ankylosis.  The September 2015 examiner also confirmed that there was no evidence of spinal ankylosis.  Moreover, both the July 2012 and September 2015 examiners found that the Veteran's back condition did not limit vision/line of vision; affect the diaphragm and breathing; or cause GI issues, eating, or swallowing problems.

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, some range of motion is present throughout the applicable period under appeal.  As shown above, none of the examiners have found any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected back disability is the functional equivalent of ankylosis.  Notably, all of the examinations during this timeframe demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  Although the Veteran had difficulty performing repetitive use testing with three repetitions due to pain in his September 2015 examination, the Board notes that his forward flexion was to 50 degrees, with pain.  The examiner noted that the Veteran had a very limited ability to lift and carry most objects and mobility restriction.  Nonetheless, this does not comport with the next higher evaluation for limitation of motion.  Additionally, although the Veteran and the July 2012 examiner both mutually agreed that the Veteran could not safely perform any of the lumbar ranges of motion without severely aggravating his baseline level of back pain due to the flare-up the Veteran was experiencing, the Veteran estimated that he lost an average of 70 percent of his back motion and function during his flare-ups.  The examiner noted less movement than normal and pain on movement, but he did not find any evidence of spinal ankylosis.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a rating higher than 40 percent based on functional loss.  As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Although the evidence shows that there have been some instances during the rating period (September 2015 examination) when the Veteran's forward flexion of the thoracolumbar spine was not quite as severe (50 degrees) to warrant the assigned 40 percent rating, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 40 percent rating for the lumbar spine disability pursuant to Diagnostic Code 5242 is warranted for the entire period beginning July 9, 2012. 

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, none of the VA examiners during this timeframe found physician-prescribed bed rest.  In this regard, in the July 2012 VA examination, the Veteran denied any hospitalizations for his back condition or being placed on medically-ordered bed rest for his back condition in the past year.  Additionally, the September 2015 VA examiner noted intervertebral disc syndrome that did not require bed rest prescribed by a physician in the past 12 months.  Moreover, as will be discussed in more detail below, as the Veteran is in receipt of separate evaluations for radiculopathy of his bilateral lower extremities secondary to his service-connected back disability (rated as 20 percent each beginning September 2011), it is to the Veteran's advantage to evaluate these residuals separately, as doing so results in a higher evaluation.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted at any time during either of the appeal periods, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As discussed above, in an August 2012 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy and assigned separate ratings.  The Board will consider whether higher ratings are warranted for the bilateral lower extremity radiculopathy associated with the service-connected lumbar spine disability in more detail below.  Thus, that matter is not for consideration here.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.  The Veteran has consistently denied any bowel or bladder problems throughout the appeal period.  See July 2012 VA examination, July 2015 VA treatment record, and September 2015 VA examination. 

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 20 percent prior to July 9, 2012, and a rating higher than 40 percent thereafter, for the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis.

Accordingly, resolving all doubt in favor of the Veteran, for the period beginning July 9, 2012, the criteria for a 40 percent evaluation, but not higher, for the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis is warranted.  A rating higher than 20 percent is not warranted prior to July 9, 2012.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in the Veteran's favor.

IV. Radiculopathy of the Bilateral Lower Extremities

As discussed above, in August 2012, a rating decision granted separate 20 percent evaluations for bilateral lower extremity radiculopathy, effective September 13, 2011, the date of the Veteran's claim for service connection.  The Veteran disagreed with the ratings assigned.  As lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability, the Board will consider the entire increased rating period to determine if entitlement to a compensable rating occurred at any time during the rating period prior to the September 13, 2011, effective date.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

For the period prior to September 13, 2011, the Board finds that separate compensable evaluations for bilateral lumbar radiculopathy were not warranted.  In this regard, the Board notes that the Veteran was first diagnosed with bilateral lumbar radiculopathy in his July 2012 VA examination.  The Board acknowledges that the Veteran complained of radiating pain prior to the July 2012 VA examination.  However, the Veteran's complaints, combined with the objective medical findings, did not indicate more than slight radiculopathy during this timeframe.  In this regard, although the Veteran complained of low back pain radiating to the bilateral hips and lower extremities in various treatment records during this timeframe, on VA examination in July 2012, the objective medical findings were essentially normal.  The Veteran's muscle strength was 5/5, there was no atrophy, and deep tendon reflexes were 2+.  Although a VA treatment record dated in March 2011 noted decreased left lower extremity strength of 4/5 due to pain, the Board notes that the July 2012 examiner indicated that the "weakness" of the lower extremity noted in the sensory examination was clinically felt to be due to effort limitation due to pain, and not intrinsic muscle weakness.  The Board therefore finds that such impairment is not of a degree approximating mild incomplete paralysis, and compensable disability ratings for the period prior to September 13, 2011, for each lower extremity are not warranted.

For the period beginning September 13, 2011, the Board finds that the Veteran's symptoms do not rise to the level of moderately severe incomplete paralysis, as would be required for a higher rating under Diagnostic Code 8520.  No clinician has ever characterized the radiculopathy of the Veteran's lower extremities as "moderately severe" or worse.  The Veteran's impairment has primarily involved moderate pain, moderate paresthesias, and moderate numbness, without muscle atrophy or loss of the ability to ambulate.  The Board finds that such impairment is not of a degree approximating moderately severe incomplete paralysis, and disability ratings in excess of 20 percent for each lower extremity is not warranted.

In this regard, in the July 2012 VA examination, hip flexion and knee extension muscle strength were 4/5.  There was no muscle atrophy.  Deep tendon reflexes in the bilateral ankles were 1+.  Sensation was decreased in the lower leg/ankle and foot/toes.  The Veteran was unable to perform the straight leg raise test.  The Veteran noted radicular pain; he reported bilateral lower extremity severe constant pain, moderate paresthesias, and moderate numbness.  The examiner noted that the radicular pain involved the sciatic nerve.  The examiner found that the severity of the Veteran's radiculopathy was moderate.  The examiner noted that the "weakness" of the hips/knees noted in the sensory examination was clinically felt to be due to effort limitation due to pain, and not intrinsic muscle weakness.  In a July 2015 VA treatment record, muscle strength in the lower extremities was 4/5 due to pain.  There was no loss of sensation, and deep tendon reflexes were 2+.  Moreover, in the September 2015 VA examination, muscle strength was 5/5; there was no muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was decreased in the foot/toes.  The straight leg raising test was negative.  The Veteran had radicular pain; he noted bilateral lower extremity moderate paresthesias and numbness involving the sciatic nerve.  The examiner indicated that the severity of the radiculopathy was moderate.  Based on the foregoing, the Board finds that the evidence does not show that, for the period beginning September 13, 2011, the Veteran's lumbar radiculopathy of the bilateral lower extremities is manifested by symptomatology that more nearly approximates the criteria for an evaluation of 40 percent under DC 8520, and that the preponderance of the evidence is against an increased rating. 

It is important for the Veteran to understand that the Board has carefully considered his accounts of the radicular symptoms that he has experienced.  If the problems he has cited were not considered, there would be no basis for the currently-assigned disability ratings.  Upon careful consideration of the evidence of record, however, the Board finds that the preponderance of the evidence is against the assignment of ratings greater than 20 percent for the period beginning September 13, 2011, for lumbar radiculopathy of the lower extremities.  The Board also finds that, for the period prior to September 13, 2011, a compensable rating for bilateral lower extremity radiculopathy is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his degenerative disc disease of the lumbar spine with spondylolisthesis with lumbar radiculopathy of the bilateral lower extremities.  The Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis with lumbar radiculopathy of the bilateral lower extremities is manifested by radiating pain, numbness, limitation of motion, limitations with lifting/carrying, instability of station, disturbance of locomotion, and interference with sitting and standing.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, as will be discussed below, the Board is granting entitlement to TDIU, effective July 9, 2012.  Furthermore, as will be discussed in more detail in the remand portion below, the issue of entitlement to TDIU prior to July 9, 2012, is being remanded for further development.  As such, that issue is not for consideration here.

VI.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2015).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Currently, he is in receipt of service connection for degenerative disc disease and spondylolisthesis, rated at 40 percent; left lower extremity radiculopathy, rated at 20 percent; right lower extremity radiculopathy, rated at 20 percent; residuals, fracture, 2nd metatarsal right foot, rated at 10 percent; mood disorder, rated at 10 percent; residuals, fracture, left tibia and fibula, rated as noncompensable; and erectile dysfunction, rated as noncompensable.  In light of the grant of the 40 percent evaluation for the service-connected degenerative disc disease and spondylolisthesis herein, his combined evaluation meets the schedular percentage requirements for a TDIU as of July 9, 2012.  

The Board must now consider whether the evidence for the period beginning July 9, 2012, reflects that the Veteran's service-connected disabilities render him unemployable.  

On his VA Form 21-8940 dated in October 2014, the Veteran reported that he last worked full-time in April 1999 for Greg Henry, Inc. doing manual labor.  He listed his service-connected degenerative disc disease and spondylolisthesis with associated bilateral lower extremityradiculopathy, mood disorder, residual fracture left tibia and fibula, and residual fracture 2nd metatarsal right foot disabilities as preventing him from maintaining gainful employment.  He also listed nonservice-connected disabilities for which he currently has appeals pending (degenerative joint disease of the bilateral knees, hips, and left foot) as affecting his ability to work.  He reported that he had a high school education with no additional education or training.  The Veteran reported that his service-connected disabilities made it difficult to walk, stand, and sit.

On a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's last employer, Greg Henry, Inc., indicated that the Veteran was employed doing labor work from September 1992 until March 25, 1999.

In his Travel Board hearing dated in September 2011, the Veteran indicated that he had applied for SSA benefits in the past, but his claim had been denied.  A review of the Veteran's Vocational Rehabilitation and Education file revealed that the Veteran's case was discontinued in March 2001 due to his failure to complete the requested questionnaire.

In a VA spine examination dated in July 2012, the Veteran reported that he last worked regularly about 11 years ago.  He noted that he worked in home construction/remodeling/restorations.  The examiner noted that although the Veteran was not currently employed, his back condition would cause severe problems with limitations of his overall mobility and would adversely impact and/or preclude activities requiring significant manual labor, such as heavy lifting/bending/carrying, etc.  The examiner indicated that the Veteran's back condition would limit him to fairly sedentary activities.

In a VA examination for the service-connected residuals of the fracture of the left tibia/fibula dated in August 2013, the examiner indicated that the Veteran's lower leg condition impacted his ability to work in that it markedly limited his mobility, and limited walking/standing times.  In a VA foot examination dated in August 2013, the examiner indicated that the Veteran's service-connected foot disability impacted his ability to work in that it limited his mobility.  In a VA mental health examination dated in August 2013, the examiner found occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In a submission dated in September 2014, the Veteran reported problems with sitting, standing, and walking for long periods of time due to his service-connected back disability with associated bilateral lower extremity radiculopathy.  He also reported problems with sleep; he noted that he only received about three hours of sleep a night due to the constant pain.

In a VA spine examination dated in September 2015, the Veteran reported that he could stand up to 15 to 20 minutes on a good day, and only a few minutes on a bad day.  He indicated he could walk to his mail box (about 30 yards) and back daily.  He noted that he drove occasionally, depending on how he felt.  The Veteran described chronic pain, reduced mobility, and an inability to lift and carry.  The examiner noted that the Veteran had a very limited ability to lift and carry most objects and mobility restriction.  The examiner found that the Veteran's service-connected back disability impacted his ability to work.  The examiner explained that the Veteran was best-suited for sedentary-type job tasks.

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by the VA examiners, to include the most recent spine examinations, the Board finds that, for the period beginning July 9, 2012, the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran is significantly limited by his physical disabilities.  He is also limited by his mood disorder.  The Veteran's mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In addition, the pain from his foot disability, leg disability, and back disability with associated neurological impairment to the bilateral lower extremities, limits him from prolonged standing, walking, lifting/carrying, and sitting, and would preclude him from the kind of employment he had previously in manual labor.  Moreover, given the Veteran's reports regarding his inability to perform sedentary tasks that would require him to sit or stand for prolonged periods, it is unlikely the Veteran could obtain an office or desk job with his current service-connected disabilities.  

Ultimately, for the period beginning July 9, 2012, the Board finds that the preponderance of the evidence establishes that the Veteran, given his occupational history and functional limitations, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

For the period prior to July 9, 2012, entitlement to a rating in excess of 20 percent for the degenerative disc disease of the lumbar spine with spondylolisthesis is denied.

For the period beginning July 9, 2012, entitlement to an evaluation of 40 percent, but not higher, for the degenerative disc disease of the lumbar spine with spondylolisthesis is allowed, subject to the regulations governing the award of monetary benefits.

For the period prior to September 13, 2011, entitlement to a compensable evaluation for the lumbar radiculopathy of the right lower extremity is denied.

For the period beginning September 13, 2011, entitlement to a rating in excess of 20 percent for the lumbar radiculopathy of the right lower extremity is denied.

For the period prior to September 13, 2011, entitlement to a compensable evaluation for the lumbar radiculopathy of the right lower extremity is denied.

For the period beginning September 13, 2011, entitlement to a rating in excess of 20 percent for the lumbar radiculopathy of the right lower extremity is denied.

Beginning July 9, 2012, entitlement to TDIU is granted.




REMAND

With respect to the Veteran's claim for entitlement to TDIU benefits prior to July 9, 2012, where, as here, the Veteran's service-connected disabilities did not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

From the evidence of record, it is unclear whether the Veteran was capable of more than marginal employment for the period prior to July 9, 2012, due to his service-connected degenerative joint disease and spondylolisthesis with associated bilateral lower extremity radiculopathy; residuals, fracture, 2nd metatarsal right foot; mood disorder; residuals, fracture, left tibia and fibula; and erectile dysfunction.  In this regard, in an April 2001 VA examination, the Veteran indicated that he had not worked in 11 months.  In a March 2004 VA examination, the Veteran indicated that he was working part-time at a lawn service.  He noted that at that point, he mainly worked in the capacity of a supervisor due to the limitations from his back disability.  In an October 2006 VA examination, the Veteran indicated that he had to quit his main job due to his back pain.  He noted that he occasionally worked "odd jobs."  In his September 2011 Travel Board hearing, the Veteran testified that he had been unemployed for the past ten years.  He indicated that he could no longer perform his previous occupation of manual labor because of his service-connected leg and back disabilities.  The Veteran described difficulties with standing and sitting.  

On his VA Form 21-8940 dated in October 2014, the Veteran reported that he last worked in April 1999 for Greg Henry, Inc. doing manual labor.  He listed his service-connected degenerative disc disease and spondylolisthesis with associated bilateral lower extremity radiculopathy; mood disorder; residual, fracture, left tibia and fibula; and residual fracture 2nd metatarsal right foot disabilities as preventing him from maintaining gainful employment.  He reported that he had a high school education with no additional education or training.  The Veteran reported that his service-connected disabilities made it difficult to walk, stand, and sit.  

In light of the foregoing, the AOJ should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration for the period prior to July 9, 2012. 

Manlincon Issues

In a September 2013 rating decision, the RO, in relevant part, denied entitlement to a compensable rating for residuals, fracture, left tibia and fibula; and denied entitlement to service connection for bilateral knee degenerative joint disease, mild degenerative joint disease of the bilateral hips, and degenerative joint disease of the left foot.  In August 2014, the Veteran's representative filed a notice of disagreement with respect to the above-mentioned issues.  As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Board notes that in the August 2014 notice of disagreement, the Veteran also expressed disagreement with the ratings assigned for his service-connected mood disorder; residual, fracture, 2nd metatarsal, right foot; and erectile dysfunction.  However, in a submission dated in January 2016, the Veteran's representative indicated that the Veteran authorized him to withdraw his appeal for these claims.  The representative indicated that the Veteran desired to continue to pursue all other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should refer the case to the VA 
	Director of Compensation and Pension Services for an 
extraschedular consideration, that threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

2.   A Statement of the Case should be issued for the
   claims of entitlement to entitlement to a compensable 
   rating for residuals, fracture, left tibia and fibula; and 
   entitlement to service connection for bilateral knee 
   degenerative joint disease, mild degenerative joint 
   disease of the bilateral hips, and degenerative joint 
   disease of the left foot.  The Veteran is advised that 
   the Board will only exercise appellate jurisdiction 
   over his claims if he perfects a timely appeal.

3.   After completing any additional development deemed 
   necessary, readjudicate the Veteran's claim for 
   entitlement to TDIU prior to July 9, 2012.  If the
   benefit sought remains denied, an SSOC should be 
   provided to the Veteran and his representative after 
   according the requisite time to respond.  The matter 
   should then be returned to the Board for appropriate
   appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


